Name: Commission Regulation (EEC) No 2160/87 of 22 July 1987 fixing for the 1987/88 marketing year the minimum price to be paid to producers for tomatoes and the amount of production aid for processed tomato products
 Type: Regulation
 Subject Matter: foodstuff;  prices;  plant product
 Date Published: nan

 No L 202/32 Official Journal of the European Communities 23 . 7. 87 COMMISSION REGULATION (EEC) No 2160/87 of 22 July 1?87 fixing for the 1987/88 marketing year the minimum price to be paid to produ ­ cers for tomatoes and the amount of production aid for processed tomato products products must be calculated by reference to a price based on the Community market price ; Whereas Article 1 ( 1 ) of Council Regulation (EEC) No 989/84 (*) fixed as the guarantee threshold for each year a quantity of processed tomato products corresponding to 4 700 000 tonnes of fresh tomatoes ; whereas Community production calculated in accordance with Article 2 (2) of that Regulation exceeds the threshold for the 1986/87 marketing year and the production of each group of tomato-based products is higher than the quantity speci ­ fied in the second subparagraph of Article 1 ( 1 ) of the same Regulation ; whereas the production aid for the 1987/88 marketing year must be reduced for such products pursuant to Article 2 ( 1 ) of the same Regulation ; Whereas, as regards Greece, pursuant to Article 103 of the Act of Accession of Greece and until the first move towards alignment of prices, the minimum price to be paid to Greek producers is to be established on the basis of prices paid in Greece to national producers, over the reference period defined in Article 1 of Council Regula ­ tion (EEC) No 41 /81 Q ; whereas that price must be aligned with the level of the common prices pursuant to Article 59 of that Act : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1928/87 (2), and in particular Articles 4 (4) and 5 (5) thereof, Having regard to Council Regulation (EEC) No 1320/85 of 23 May 1985 on temporary measures for production aid to processed tomato products (3), as amended by Regu ­ lation (EEC) No 2939/85 (4), and in particular Article 2 (5) thereof, Whereas Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of produc ­ tion aid for processed fruit and vegetables (*) contains provisions as to the methods for determining the produc ­ tion aid ; Whereas, under Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetable sector and, thirdly, the need to ensure the normal marke ­ ting of fresh products for the various uses ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers, the non-member country price and, if neces ­ sary, the pattern of processing cost assessed on a flat-rate basis ; whereas, in respect of tomato concentrates, preserved whole peeled tomatoes and tomato juices the volume of imports makes the non-member country price unrepresentative ; whereas the production aid for these Whereas the minimum price to be paid to producers in Spain and Portugal and the production aid for the products obtained shall be determined as provided for in Articles 118 and 304 of the Act of Accession of Spain and Portugal ; whereas the representative period for determi ­ ning the minimum price for tomatoes intended for certain uses is laid down in Council Regulation (EEC) No 461 /86 of 25 February laying down, on account of the accession of Spain and Portugal, rules on the production aid system in respect of processed fruit and vegetables (8) whereas as a consequence of Article 1 (2) of that Regula ­ tion no production aid can be paid during the transitional period for preserved whole peeled tomatoes arid frozen whole tomatoes obtained from the San Marzano variety grown in Portugal ; Whereas Articles 118 (3) (b) and 304 (3) (b) of the Act of Accession of Spain and Portugal provide that the grant of production aid to tomato-based products is to be limited to specific quantities ; whereas to ensure equitable alloca ­ tion of raw material to each of the production regions of (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 183, 3 . 7 . 1987, p. 32. 3 OJ No L 137, 27. 5 . 1985, p. 41 . ( «) OJ No L 103, 16 . 4. 1984, p. 19 . 0 OJ No L 3, 1 . 1 . 1981 , p . 12. (8) OJ No L 53, 1 . 3 . 1986, p. 15. (4) OJ No L 283, 24. 10 . 1985, p . 1 . 0 OJ No L 123, 9 . 5 . 1984, p . 25. 23. 7. 87 Official Journal of the European Communities No L 202/33 (EEC) No 1320/85 applies, be weighted by a coefficient determined for each Member State in accordance with the following formula : 100 100 + a the Community, it should be laid down that tomatoes grown in a specific region only attract production aid when processed in that region ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 For the 1987/88 marketing year : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for the products listed in Annex I ; and (b) the production aid referred to in Article 5 of the same Regulation for the products listed in Annex II shall be as set out in the said Annexes . Article 2 The production aid set out in Annex II for processed tomato products shall , where Article 2 of Regulation where 'a is the percentage by which the quantity of fresh tomatoes allocated by that Member State has been increased pursuant to Article 2 (1 ) of the said Regulation. Article 3 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1987. For the Commission Frans ANDRIESSEN Vice-President No L 202/34 Official Journal of the European Communities 23 . 7. 87 ANNEX I Minimum price to be paid to producers Product ECU/100 kg net ex producer for products grown in : Spain Portugal OtherMember States Tomatoes intended for the manufacture of : (a) tomato concentrate 5,794 6,161 8,911 (b) preserved whole peeled tomatoes or frozen IlII whole peeled tomatoes :  the San Marzano variety, 8,776  14,752  the Roma and similar varieties 7,853 6,857 11,349 (c) preserved non-whole peeled tomatoes and IIIlIl non-whole frozen peeled tomatoes 6,922 5,977 8,911 (d) tomato flakes 7,853 6,857 11,349 (e) tomato juice 5,794 6,161 8,911 23 . 7. 87 Official Journal of the European Communities No L 202/35 ANNEX II Production aid Product ECU/100 kg net ex producer for products grown in : Spain (') Portugal (') Other Member States (*) 1 . Tomato concentrates with a dry weight content of 28 % or more but less than 30 % 17,270 19,441 29,727 2. Preserved whole peeled tomatoes : \ I (a) of the San Marzano variety 3,566  11,584 (b) of the Roma and similar varieties 3,262 1,848 8,227 3 . Frozen whole peeled tomatoes : \ I (a) of the San Marzano variety 3,566  8,270 (b) of the Roma and similar varieties 3,262 1,848 5,873 4. Preserved non-whole tomatoes 2,461 1,168 3,700 5. Non-whole frozen peeled tomatoes 2,461 1,168 3,700 6. Tomato flakes 57,467 64,922 84,829 7. Tomato juice with a dry weight content of 7 % or more but less than 12 % : (a) with a dry weight content of 7 % or more but less than 8 % 4,466 5,028 6,593 (b) with a dry weight content of 8 % or more but less than 10 % 5,360 6,033 7,911 (c) with a dry weight content of 1 0 % or more 6,551 7,374 9,670 8 . Tomato juice with a dry weight content of less than 7 % : (a) with a dry weight content of 5 % or more 3,573 4,022 5,274 (b) with a dry weight content of 3,5 % or more but less than 5 % 2,323 2,614 3,428 (') The amounts shown in this column are applicable only when the products are processed in Spain, respectively Portugal. In cases where such products are processed outside Spain or Portugal, no production aid is applicable. (2) The amounts shown in this column are applicable only when the products are processed in a Member State, other than Spain and Portugal . In cases where such products are processed in Spain or Portugal, no production aid is applicable.